In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the juvenile appeals from so much of an order of the Family Court, Orange County (Bivona, J.), dated April 20, 2000, as denied, without a hearing, his motion for a new fact-finding hearing pursuant to Family Court Act § 355.1.
Ordered that the appeal is dismissed, without costs or disbursements, as the order is not appealable as of right, and we decline to grant leave to appeal (see, Family Ct Act § 1112).
The Family Court order denying the appellant’s motion for a new fact-finding hearing based upon newly-discovered evidence is not an order of disposition and, thus, is not appealable as of right (see, Family Ct Act § 1112; Matter of Jasmine A., 284 AD2d 452; Cheryl A.B. v Michael Anthony D., 197 AD2d 851). Since leave to appeal has not been granted, the appeal must be dismissed. O’Brien, J. P., Santucci, H. Miller and Cozier, JJ., concur.